DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-3, 6-14, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al., US 2016/0343695 A1.

Claim 1. Lin discloses a packaged semiconductor device (such as the one in fig. 3e), comprising: 
-a first connection structure (item 190); 
-a first semiconductor chip (item 110B) on an upper surface (e.g. top surface of item 190) of the first connection structure; 
-a first molding layer (item 120B) located on the upper surface of the first connection structure and at least partially surrounding the first semiconductor chip (e.g. the structure of 120B that is in contact with 110B); 
-a first bond pad (item 140B) on the first semiconductor chip; 
-a first bond insulation layer (item 150B) at least partially surrounding the first bond pad; 
-a second bond pad (item 140A) directly contacting the first bond pad (140B); 
-a second bond insulation layer (item 150A) at least partially surrounding the second bond pad; 
-and a second semiconductor chip (item 110A) on the second bond insulation layer.

Claim 12. Lin discloses a packaged semiconductor device, (such as the one in fig. 3e), comprising: 
-a redistribution structure (item 190); 
-a solder bump (item 210) on a first surface of the redistribution structure; 
-a first semiconductor chip (item 110B) on a second surface of the redistribution structure, said first semiconductor chip comprising a substrate (not label), a lower chip pad (item 220) on a lower surface of the substrate, an upper chip pad (item 140B) on an upper surface of the substrate, 
-and a through substrate via (TSV) (item 160) in the substrate, which extends between the lower chip pad and the upper chip pad (as seen in the structure of fig. 3E); 
-a first molding layer (item 120B) on the second surface of the redistribution structure and at least partially surrounding the first semiconductor chip (as seen in the structure of fig. 3E);
-a first bond pad (item 140B, similar to the upper chip pad 140B cited above) on the upper chip pad of the first semiconductor chip; 
-a first bond insulation layer (150B) on an upper surface of the first semiconductor chip and an upper surface of the first molding layer (150B) and at least partially surrounding the first bond pad; 
-a second bond pad (140A) contacting the first bond pad (140B); 
-a second bond insulation layer (150A) contacting the first bond insulation layer (150B) and at least partially surrounding the second bond pad (as seen in the structure of fig. 3E); 
-and a second semiconductor chip (110Bon the second bond pad and the second bond insulation layer. 

Claim 16. Lin discloses a packaged semiconductor device (such as the one in fig. 3e), comprising: 
-a first connection structure (item 190);
-a first semiconductor chip (item 110B) on an upper surface (top surface of 190) of the connection structure; 
-a first bond pad (140B) on the first semiconductor chip; 
-a first bond insulation layer (120A), which extends on the first semiconductor chip and at least partially surrounds the first bond pad (as seen in the structure of fig. 3E); 
-a second bond pad (140A) directly contacting the first bond pad (140B); 
-a second bond insulation layer (150A) at least partially surrounding the second bond pad (as seen in the structure of fig. 3E); 
-a second semiconductor chip (item 110 A) on the second bond pad and the second bond insulation layer (as seen in the structure of fig. 3E);  
-and a first molding layer (item 120B) located on the second bond insulation layer and at least partially surrounding the second semiconductor chip (as seen in the structure of fig. 3E).

Claim 2. Lin discloses the device of Claim 1, wherein the second bond insulation layer directly contacts the first bond insulation layer, (as seen in the structure of fig. 3E, items 150A and 150B are in direct contact). 

Claims 3, 13, 20. Lin discloses the device of Claims 1, 12, 16, further comprising: a connection member (item 160) penetrating through the first molding layer (120B); a third bond pad located on the connection member and at least partially surrounded by the first bond insulation layer (this limitation would read through the structure of fig. 3E); and a fourth bond pad directly contacting the third bond pad and at least partially surrounded by the second bond insulation layer (this limitation would read through the structure of fig. 3E).

Claim 6. Lin discloses the device of Claim 1, wherein the first semiconductor chip comprises a substrate, and a semiconductor device adjacent a surface of the substrate, (this limitation would read through the structure of fig. 3E).

Claim 7. Lin discloses the device of Claim 1, further comprising: an external connection terminal (item 210, fig. 3E) on a lower surface of the first connection structure.
 
Claim 8. Lin discloses the device of Claim 1, wherein a lateral surface of the first connection structure is coplanar with a lateral surface of the first molding layer. This limitation would read through [0040] wherein is disclosed the top and bottom surfaces of the second molding compound 120B are coplanar with the top and bottom surfaces of the vias 160, respectively. 

Claim 9. Lin discloses the device of Claim 1, further comprising a second connection structure between the first molding layer and the first bond insulation layer. This limitation would read through [0042] wherein is disclosed a second RDL structure 130B is formed on the second molding compound 120B and is coupled to the second components 110B and the vias 160.

Claim 10. Lin discloses the device of Claim 1, wherein a lateral surface of the second semiconductor chip is coplanar with a lateral surface of the first molding layer. This limitation would read through [0049] wherein is disclosed for example, the surface of the first RDL structure 130A and/or the second RDL structure 130B has previously been planarized before placing the second package B on the first package A. Therefore, the second package B can be bonded to the first package A intimately.

Claim 11. Lin discloses the device of Claim 1, further comprising a second molding layer located on the second bond insulation layer and at least partially surrounding the second semiconductor chip, (this limitation would read through the structure of fig. 3E).

Claim 14. Lin discloses the device of Claim 12, wherein the first and second bond insulation layers each comprise a material selected from a group consisting of: silicon oxide, silicon nitride, silicon oxynitride, silicon carbonitride, and combinations thereof. This limitation would read through [0031] wherein is disclosed for example, the IMD layer 150A may be formed of organic materials, which include a polymer base material, non-organic materials, which include silicon nitride (SiN.sub.X), silicon oxide (SiO.sub.X), graphene, or the like. 
 
Claim 17. Lin discloses the device of Claim 16, wherein a lateral surface of the first semiconductor chip is coplanar with a lateral surface of the first molding layer. This limitation would read through [0049] wherein is disclosed for example, the surface of the first RDL structure 130A and/or the second RDL structure 130B has previously been planarized before placing the second package B on the first package A. Therefore, the second package B can be bonded to the first package A intimately. 

Claim 18. Lin discloses the device of Claim 16, wherein the first semiconductor chip comprises a substrate and a through substrate via (TSV) penetrating through the substrate.

Claim 19. Lin discloses the device of Claim 16, further comprising a second molding layer, which extends between the connection structure and the first bond insulation layer, and at least partially surrounds the first semiconductor chip, (this limitation would read through the structure of fig. 3E).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
5.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., US 20160343695 A1, in view of Pietambaram et al., US 20180366399 A1.

Claim 15. Lin discloses the device of Claim 12, above, but Lin does not specify wherein a thermal expansion coefficient of the first molding layer is in a range from 0 ppm/°C to 10 ppm/°C.
[0017] of Pietambaram et al., discloses an example microelectronic system 300 including a multi-layer molded substrate 115 including first, second, and third layers 1, 2, 3. The first layer 1 includes a bottom surface of the multi-layer molded substrate 115 and is configured to receive a first structure 116, such as a second level interconnect (SLI) region, for example, a motherboard region. The third layer 3 includes a top surface of the multi-layer molded substrate 115 and is configured to receive a second structure 117, such as a first level interconnect (FLI) region, for example, a die region. In this example, the first layer 1 has a high CTE, the second layer 2 has a medium CTE, and the third layer 3 has a low CTE. In an example, high, medium, and low CTE can be abstracted using the values in Table 1, herein.

According to well-established patent law precedents (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a thermal expansion coefficient of the first molding layer is in a range from 0 ppm/°C to 10 ppm/°C. to optimize thermal performance of the multi-layer molded substrate with first and second structures attached to top and bottom surfaces of the multi-layer molded substrate, respectively.

 Allowable Subject Matter

6. 	Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 (A) Claim 4 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the first semiconductor chip comprises a substrate, a semiconductor device on the substrate, and a through substrate via (TSV) penetrating through the substrate.

(B) Since claim 5 is/are dependent claim of objected claim (claim 4), is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899